Exhibit 10.4

 



DELMAR PHARMACEUTICALS, INC.

 

2017 OMNIBUS EQUITY INCENTIVE PLAN

 

(As Amended and Restated Effective as of February 1, 2018)

 

1.Establishment and Purpose

 

1.1       The purpose of the DelMar Pharmaceuticals, Inc. 2017 Omnibus Equity
Incentive Plan (the “Plan”) is to provide a means whereby eligible employees,
officers, non-employee directors and other individual service providers develop
a sense of proprietorship and personal involvement in the development and
financial success of the Company and to encourage them to devote their best
efforts to the business of the Company, thereby advancing the interests of the
Company and its stockholders. The Company, by means of the Plan, seeks to retain
the services of such eligible persons and to provide incentives for such persons
to exert maximum efforts for the success of the Company and its Subsidiaries.

 

1.2       The Plan permits the grant of Nonqualified Stock Options, Incentive
Stock Options, Stock Appreciation Rights, Restricted Stock, Stock Units,
Performance Shares, Performance Units, Incentive Bonus Awards, Other Cash-Based
Awards and Other Stock-Based Awards. This Plan shall become effective upon the
date set forth in Section 17.1 hereof.

 

2.Definitions

 

Wherever the following capitalized terms are used in the Plan, they shall have
the meanings specified below:

 

2.1       “Affiliate” means, with respect to a Person, a Person that directly or
indirectly Controls, or is Controlled by, or is under common Control with, such
Person.

 

2.2       “Applicable Law” means the requirements relating to the administration
of equity-based awards or equity compensation plans under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction that applies to Awards.

 

2.3       “Award” means an award of a Stock Option, Stock Appreciation Right,
Restricted Stock, Stock Unit, Performance Share, Performance Unit, Incentive
Bonus Award, Other Cash-Based Award and/or Other Stock-Based Award granted under
the Plan.

 

2.4       “Award Agreement” means either (i) a written or electronic agreement
entered into between the Company and a Participant setting forth the terms and
conditions of an Award including any amendment or modification thereof, or (ii)
a written or electronic statement issued by the Company to a Participant
describing the terms and provisions of such Award, including any amendment or
modification thereof. The Committee may provide for the use of electronic,
internet or other non-paper Award Agreements, and the use of electronic,
internet or other non-paper means for the acceptance thereof and actions
thereunder by a Participant. Each Award Agreement shall be subject to the terms
and conditions of the Plan and need not be identical.

 



 

 

 

2.5       “Board” means the Board of Directors of the Company.

 

2.6       “Cause” means (i) conviction of, or the entry of a plea of guilty or
no contest to, a felony or any other crime that causes the Company or its
Affiliates public disgrace or disrepute, or materially and adversely affects the
Company’s or its Affiliates’ operations or financial performance or the
relationships that the Company and/or its Affiliates have with its customers,
(ii) gross negligence or willful misconduct with respect to the Company or any
of its Affiliates, including, without limitation fraud, embezzlement, theft or
proven dishonesty in the course of his or her employment; (iii) refusal to
perform any lawful, material obligation or fulfill any duty (other than any duty
or obligation of the type described in clause (v) below, which shall be governed
by clause (v) below) to the Company or its Affiliates (other than due to a
Disability), which refusal, if curable, is not cured within ten (10) days after
delivery of written notice thereof; (iv) material breach of any agreement with
or duty owed to the Company or any of its Affiliates, which breach, if curable,
is not cured within ten (10) days after the delivery of written notice thereof
(other than any duty or obligation of the type described in clause (v) below,
which shall be governed by clause (v) below); or (v) any breach of any
obligation or duty to the Company or any of its Affiliates (whether arising by
statute, common law or agreement) relating to confidentiality, noncompetition,
nonsolicitation or proprietary rights. Notwithstanding the foregoing, if a
Participant and the Company (or any of its Affiliates) have entered into an
employment agreement, consulting agreement or other similar agreement that
specifically defines “cause,” then with respect to such Participant, “Cause”
shall have the meaning defined in that employment agreement, consulting
agreement or other agreement.

 

2.7       “Change in Control” means, unless otherwise provided in an Award
Agreement, the occurrence of any one of the following events:

 

(i)       any “person,” including a “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding the Company, any entity
controlling, controlled by or under common control with the Company, any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any such entity, and, with
respect to any particular Participant, the Participant and any “group” (as such
term is used in Section 13(d)(3) of the Exchange Act) of which the Participant
is a member), is or becomes the “beneficial owner” (as defined in Rule 13(d)(3)
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of either (A) the combined voting power of the
Company’s then outstanding securities or (B) the then outstanding shares of
Common Stock (in either such case other than as a result of an acquisition of
securities directly from the Company); or

 

(ii)       any consolidation or merger of the Company where the stockholders of
the Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, shares
representing in the aggregate 50% or more of the combined voting power of the
securities of the corporation issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any); or

 



 -2- 

 

 

(iii)       there shall occur (A) any sale, lease, exchange or other transfer
(in one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the
Company, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by “persons” (as defined
above) in substantially the same proportion as their ownership of the Company
immediately prior to such sale or (B) the approval by stockholders of the
Company of any plan or proposal for the liquidation or dissolution of the
Company; or

 

(iv)       the members of the Board at the beginning of any consecutive
24-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any Director whose election, or nomination for election by the
Company’s stockholders, was approved or ratified by a vote of at least a
majority of the members of the Board then still in office who were members of
the Board at the beginning of such 24-calendar-month period, shall be deemed to
be an Incumbent Director.

 

Notwithstanding the foregoing, no event or condition shall constitute a Change
in Control to the extent that, if it were, a 20% tax would be imposed under
Section 409A of the Code; provided that, in such a case, the event or condition
shall continue to constitute a Change in Control to the maximum extent possible
(e.g., if applicable, in respect of vesting without an acceleration of
distribution) without causing the imposition of such 20% tax.

 

2.8        “Code” means the Internal Revenue Code of 1986, as amended. For
purposes of this Plan, references to sections of the Code shall be deemed to
include references to any applicable regulations thereunder and any successor or
similar provision.

 

2.9        “Committee” means the committee of the Board delegated with the
authority to administer the Plan, or the full Board, as provided in Section 3 of
the Plan. With respect to any decision relating to a Reporting Person, the
Committee shall consist solely of two or more directors who are disinterested
within the meaning of Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision. The fact that a Committee member
shall fail to qualify under any of these requirements shall not invalidate an
Award if the Award is otherwise validly made under the Plan. The Board may at
any time appoint additional members to the Committee, remove and replace members
of the Committee with or without cause, and fill vacancies on the Committee
however caused.

 

2.10       “Common Stock” means the Company’s Common Stock, par value $0.001 per
share.

 

2.11       “Company” means DelMar Pharmaceuticals, Inc., a Nevada corporation,
and any successor thereto as provided in Section 15.8.

 



 -3- 

 

 

2.12       “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an employee, Director or consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an employee, Director or
consultant or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, will not terminate a
Participant’s Continuous Service; provided, however, that if the entity for
which a Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Committee in its sole discretion, such Participant’s
Continuous Service will be considered to have terminated on the date such entity
ceases to qualify as an Affiliate. For example, a change in status from an
employee of the Company to a consultant of an Affiliate or to a director will
not constitute an interruption of Continuous Service. To the extent permitted by
Applicable Law, the Committee or the chief executive officer of the Company, in
that party’s sole discretion, may determine whether Continuous Service will be
considered interrupted in the case of (i) any leave of absence approved by the
Company or chief executive officer, including sick leave, military leave or any
other personal leave, or (ii) transfers between the Company, an Affiliate, or
their successors. Notwithstanding the foregoing, a leave of absence will be
treated as Continuous Service for purposes of vesting in an Award only to such
extent as may be provided in the Company’s (or an Affiliate’s) leave of absence
policy, in the written terms of any leave of absence agreement or policy
applicable to the Participant, or as otherwise required by Applicable Law.
Unless the Committee provides otherwise, in its discretion, or as otherwise
required by Applicable Law, vesting of Options shall be tolled during any unpaid
leave of absence by a Participant.

 

2.13       “Control” means, as to any Person, the power to direct or cause the
direction of the management and policies of such Person, or the power to appoint
directors of the Company, whether through the ownership of voting securities, by
contract or otherwise (the terms “Controlled by” and “under common Control with”
shall have correlative meanings).

 

2.14       “Date of Grant” means the date on which an Award under the Plan is
granted by the Committee, or such later date as the Committee may specify to be
the effective date of an Award.

 

2.15       “Disability” means a Participant being considered “disabled” within
the meaning of Section 409A of the Code and Treasury Regulation 1.409A-3(i)(4),
as well as any successor regulation or interpretation.

 

2.16       “Effective Date” means the date set forth in Section 17.1 hereof.

 

2.17       “Eligible Person” means any person who is an employee, officer,
director, consultant, advisor or other individual service provider of the
Company or any Subsidiary, or any person who is determined by the Committee to
be a prospective employee, officer, director, consultant, advisor or other
individual service provider of the Company or any Subsidiary.

 

2.18       “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 



 -4- 

 

 

2.19       “Fair Market Value” of a share of Common Stock shall be, as applied
to a specific date (i) the closing price of a share of Common Stock as of such
date on the principal established stock exchange or national market system on
which the Common Stock is then traded (or, if there is no trading in the Common
Stock as of such date, the closing price of a share of Common Stock on the most
recent date preceding such date on which trades of the Common Stock were
recorded), or (ii) if the shares of Common Stock are not then traded on an
established stock exchange or national market system but are then traded in an
over-the-counter market, the average of the closing bid and asked prices for the
shares of Common Stock in such over-the-counter market as of such date (or, if
there are no closing bid and asked prices for the shares of Common Stock as of
such date, the average of the closing bid and the asked prices for the shares of
Common Stock on the most recent date preceding such date on which such closing
bid and asked prices are available on such over-the-counter market), or (iii) if
the shares of Common Stock are not then listed on a national securities exchange
or national market system or traded in an over-the-counter market, the price of
a share of Common Stock as determined by the Committee in its discretion in a
manner consistent with Section 409A of the Code and Treasury Regulation
1.409A-1(b)(5)(iv), as well as any successor regulation or interpretation.

 

2.20       “Fully Diluted” means, as applied to a specific date, the total
number of shares of Common Stock outstanding as of such date, including the
number of shares of Common Stock issuable upon the exercise of outstanding
warrants or other securities exercisable for (or convertible into) Common Stock
that are not part of any equity compensation plan, but excluding any shares of
Common Stock issued under the Plan and/or the Legacy Plan and any shares of
Common Stock subject to outstanding Awards granted under this Plan and/or
options granted under the Legacy Plan.

 

2.21       “Incentive Bonus Award” means an Award granted under Section 12 of
the Plan.

 

2.22       “Incentive Stock Option” means a Stock Option granted under Section 6
hereof that is intended to meet the requirements of Section 422 of the Code and
the regulations promulgated thereunder.

 

2.23       “Legacy Plan” means the Del Mar Pharmaceuticals (BC) Ltd. Amended and
Restated Stock Option Plan.

 

2.24       “Nonqualified Stock Option” means a Stock Option granted under
Section 6 hereof that is not an Incentive Stock Option.

 

2.25       “Other Cash-Based Award” means a contractual right granted to an
Eligible Person under Section 13 hereof entitling such Eligible Person to
receive a cash payment at such times, and subject to such conditions, as are set
forth in the Plan and the applicable Award Agreement.

 

2.26       “Other Stock-Based Award” means a contractual right granted to an
Eligible Person under Section 13 representing a notional unit interest equal in
value to a share of Common Stock to be paid and distributed at such times, and
subject to such conditions as are set forth in the Plan and the applicable Award
Agreement.

 

2.27       “Outside Director” means a director of the Board who is not an
employee of the Company or a Subsidiary.

 

2.28       “Participant” means any Eligible Person who holds an outstanding
Award under the Plan.

 



 -5- 

 

 

2.29       “Person” shall mean any individual, partnership, firm, trust,
corporation, limited liability company or other similar entity. When two or more
Persons act as a partnership, limited partnership, syndicate or other group for
the purpose of acquiring, holding or disposing of Common Stock, such
partnership, limited partnership, syndicate or group shall be deemed a “Person”

 

2.30       “Performance Goals” shall mean performance goals established by the
Committee as contingencies for the grant, exercise, vesting, distribution,
payment and/or settlement, as applicable, of Awards.

 

2.31       “Performance Shares” means a contractual right granted to an Eligible
Person under Section 10 hereof representing a notional unit interest equal in
value to a share of Common Stock to be paid and distributed at such times, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.

 

2.32       “Performance Unit” means a contractual right granted to an Eligible
Person under Section 11 hereof representing a notional dollar interest as
determined by the Committee to be paid and distributed at such times, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.

 

2.33       “Plan” means this DelMar Pharmaceuticals, Inc. 2017 Omnibus Equity
Incentive Plan, as amended and restated effective as of February 1, 2018, and as
it may be further amended from time to time.

 

2.34       “Reporting Person” means an officer, director or greater than ten
percent stockholder of the Company within the meaning of Rule 16a-2 under the
Exchange Act, who is required to file reports pursuant to Rule 16a-3 under the
Exchange Act.

 

2.35       “Restricted Stock Award” means a grant of shares of Common Stock to
an Eligible Person under Section 8 hereof that are issued subject to such
vesting and transfer restrictions and such other conditions as are set forth in
the Plan and the applicable Award Agreement.

 

2.36       “Securities Act” means the Securities Act of 1933, as amended.

 

2.37       “Stock Appreciation Right” means a contractual right granted to an
Eligible Person under Section 7 hereof entitling such Eligible Person to receive
a payment, upon the exercise of such right, in such amount and at such time, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.

 

2.38       “Stock Option” means a contractual right granted to an Eligible
Person under Section 6 hereof to purchase shares of Common Stock at such time
and price, and subject to such conditions, as are set forth in the Plan and the
applicable Award Agreement.

 

2.39       “Stock Unit Award” means a contractual right granted to an Eligible
Person under Section 9 hereof representing notional unit interests equal in
value to a share of Common Stock to be paid and distributed at such times, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.

 



 -6- 

 

 

2.40        “Subsidiary” means an entity (whether or not a corporation) that is
wholly or majority owned or controlled, directly or indirectly, by the Company;
provided, however, that with respect to Incentive Stock Options, the term
“Subsidiary” shall include only an entity that qualifies under section 424(f) of
the Code as a “subsidiary corporation” with respect to the Company.

 

3.Administration

 

3.1       Committee Members. The Plan shall be administered by the Committee;
provided that the entire Board may act in lieu of the Committee on any matter
and the approval of the Board shall be required for the granting of or amendment
to any Award, subject to Rule 16b-3 requirements referred to in Section 2.9 of
the Plan or for enacting amendments to the Plan. If and to the extent permitted
by Applicable Law, the Committee may authorize one or more Reporting Persons (or
other officers) to make Awards to Eligible Persons who are not Reporting Persons
(or other officers whom the Committee has specifically authorized to make
Awards). Subject to Applicable Law and the restrictions set forth in the Plan,
the Committee may delegate administrative functions to individuals who are
Reporting Persons, officers, or employees of the Company or its Subsidiaries.

 

3.2       Committee Authority. The Committee shall function in its capacity to
advise and make recommendations to the Board for approval in the granting of
Awards, amending Awards, and enacting amendments to the Plan. In this capacity,
the Committee shall have such powers and authority as may be necessary or
appropriate for the Committee to carry out its functions as described in the
Plan. Subject to the express limitations of the Plan, the Committee shall have
authority in its discretion to determine, for recommendation to the Board, the
Eligible Persons to whom, and the time or times at which, Awards may be granted,
prescription for the number of shares, units or other rights subject to each
Award, the exercise, base or purchase price of an Award (if any), the time or
times at which an Award will become vested, exercisable or payable, the
performance criteria, performance goals and other conditions of an Award, the
duration of the Award, and all other terms of the Award. Subject to the terms of
the Plan, the Committee shall recommend to the Board, amendments to the terms of
an Award in any manner that is not inconsistent with the Plan (including without
limitation to determine, add, cancel, waive, amend or otherwise alter any
restrictions, terms or conditions of any Award, extend the post-termination
exercisability period of any Stock Option and/or Stock Appreciation Right;
provided that the Board shall not, without shareholder approval, reduce or
reprice the exercise price of any Stock Option and/or Stock Appreciation Right
that exceeds the Fair Market Value of a share of Common Stock on the date of
such repricing; and provided further that no such action shall materially and
adversely affect the rights of a Participant with respect to an outstanding
Award without the Participant’s consent. The Committee shall recommend to the
Board interpretations of the Plan, provided that the Board shall ultimately make
all factual determinations under the Plan, and to make all other determinations
necessary or advisable for Plan administration, including, without limitation,
to correct any defect, to supply any omission or to reconcile any inconsistency
in the Plan or any Award Agreement. The Committee shall make recommendations to
prescribe, amend, and rescind rules and regulations relating to the Plan. The
Committee’s recommendations under the Plan need not be uniform and may be made
selectively among Participants and Eligible Persons, whether or not such persons
are similarly situated. The Committee shall, in its discretion, consider and
recommend such factors as it deems relevant in making its interpretations,
determinations and actions under the Plan including, without limitation, the
recommendations or advice of any officer or employee of the Company or such
attorneys, consultants, accountants or other advisors as it may select. All
interpretations, determinations, and actions by the Board shall be final,
conclusive, and binding upon all parties.

 



 -7- 

 

 

3.3       No Liability; Indemnification. Neither the Board nor any Committee
member, nor any Person acting at the direction of the Board or the Committee,
shall be liable for any act, omission, interpretation, construction or
determination made in good faith with respect to the Plan or any Award or Award
Agreement.  The Company and its Subsidiaries shall pay or reimburse any member
of the Committee, as well as any other Person who takes action on behalf of the
Plan, for all reasonable expenses incurred with respect to the Plan, and to the
full extent allowable under Applicable Law shall indemnify each and every one of
them for any claims, liabilities, and costs (including reasonable attorney’s
fees) arising out of their good faith performance of duties on behalf of the
Company with respect to the Plan.  The Company and its Subsidiaries may, but
shall not be required to, obtain liability insurance for this purpose.

 

4. Shares Subject to the Plan

 

4.1        Plan Share Limitation.

 

(a)       Subject to adjustment pursuant to Section 4.3 and any other applicable
provisions hereof, the maximum aggregate number of shares of Common Stock which
may be issued under all Awards granted to Participants under the Plan shall be
7,800,000 shares; provided, however, that such number shall be reduced by the
number of shares of Common Stock issued under the Legacy Plan and/or subject to
outstanding grants of options under the Legacy Plan (that is, which have not
been forfeited or that have expired without having been exercised). All
7,800,000 of such shares initially available pursuant to this Section 4.1(a)
may, but need not, be issued in respect of Incentive Stock Options.

 

(b)       Shares of Common Stock issued under the Plan may be either authorized
but unissued shares or shares held in the Company’s treasury. To the extent that
any Award payable in shares of Common Stock is forfeited, cancelled, returned to
the Company for failure to satisfy vesting requirements or upon the occurrence
of other forfeiture events, or otherwise terminates without payment being made
thereunder, the shares of Common Stock covered thereby will no longer be counted
against the foregoing maximum share limitations and may again be made subject to
Awards under the Plan pursuant to such limitations. Shares of Common Stock that
otherwise would have been issued upon the exercise of a Stock Option or in
payment with respect to any other form of Award, that are surrendered in payment
or partial payment of the exercise price thereof and/or taxes withheld with
respect to the exercise thereof or the making of such payment, will no longer be
counted against the foregoing maximum share limitations and may again be made
subject to Awards under the Plan pursuant to such limitations.

 

4.2       Individual Participant Limitations. Subject to adjustment as provided
in Section 4.3, the number of shares of Common Stock with respect to which
Awards may be granted to any one Eligible Person under the Plan during any
calendar year shall not exceed eight percent (8%) of the Company’s outstanding
shares of Common Stock determined on a Fully Diluted basis as of the Date of
Grant.

 



 -8- 

 

 

4.3       Adjustments. If there shall occur any change with respect to the
outstanding shares of Common Stock by reason of any recapitalization,
reclassification, stock dividend, extraordinary dividend, stock split, reverse
stock split, or other distribution with respect to the shares of Common Stock,
or any merger, reorganization, consolidation, combination, spin-off or other
similar corporate change, or any other change affecting the Common Stock, the
Committee shall, in the manner and to the extent that it deems appropriate and
equitable to the Participants and consistent with the terms of the Plan, cause
an adjustment to be made in (i) the maximum numbers and kind of shares provided
in Section 4.1 hereof, (ii) the numbers and kind of shares of Common Stock,
units, or other rights subject to then outstanding Awards, (iii) the price for
each share or unit or other right subject to then outstanding Awards, (iv) the
performance measures or goals relating to the vesting of an Award, and (v) any
other terms of an Award that are affected by the event to prevent dilution or
enlargement of a Participant’s rights under an Award. Notwithstanding the
foregoing, in the case of Incentive Stock Options, any such adjustments shall,
to the extent practicable, be made in a manner consistent with the requirements
of Section 424(a) of the Code.

 

5. Participation and Awards

 

5.1       Designation of Participants. All Eligible Persons are eligible to be
designated by the Committee to receive Awards and become Participants under the
Plan. The Committee has the authority, in its discretion, to recommend to the
Board and designate from time to time those Eligible Persons who are to be
granted Awards, the types of Awards to be granted and the number of shares of
Common Stock or units subject to Awards granted by the Board under the Plan. In
selecting Eligible Persons to be Participants and in determining the type and
amount of Awards to be granted by the Board under the Plan, the Committee shall
consider any and all factors that it deems relevant or appropriate.

 

5.2       Determination of Awards. The Committee shall recommend to the Board
the terms and conditions of all Awards granted to Participants in accordance
with its authority under Section 3.2 hereof. An Award may consist of one type of
right or benefit hereunder or of two or more such rights or benefits granted in
tandem or in the alternative. To the extent deemed appropriate by the Committee,
an Award shall be evidenced by an Award Agreement as described in Section 15.1
hereof.

 

6. Stock Options

 

6.1       Grant of Stock Option. A Stock Option may be granted to any Eligible
Person selected by the Committee. Subject to the provisions of Section 6.6
hereof and Section 422 of the Code, each Stock Option shall be designated, in
the discretion of the Committee, as an Incentive Stock Option or as a
Nonqualified Stock Option.

 

6.2       Exercise Price. The exercise price per share of a Stock Option shall
not be less than 100% of the Fair Market Value of a share of Common Stock on the
Date of Grant, subject to adjustments as provided for under Section 4.3,
provided that the Committee may in its discretion specify for any Stock Option
an exercise price per share that is higher than the Fair Market Value on the
Date of Grant.

 



 -9- 

 

 

6.3       Vesting of Stock Options. The Committee shall in its discretion
prescribe the time or times at which, or the conditions upon which, a Stock
Option or portion thereof shall become vested and/or exercisable; provided,
that, except for accelerated vesting in the event of a Participant’s death,
disability, pursuant to the terms of an employment agreement with a Participant
or in connection with a Change in Control, no Stock Option shall provide for
vesting or exercise earlier than one year after the Date of Grant. The
requirements for vesting and exercisability of a Stock Option may be based on
the Continuous Service of the Participant for a specified time period (or
periods) and/or on the attainment of a specified performance goal (or goals)
established by the Committee in its discretion. The Committee in its sole
discretion may allow a Participant to exercise unvested Nonqualified Stock
Options, in which case the shares of Common Stock then issued shall be
Restricted Stock having analogous vesting restrictions to the unvested
Nonqualified Stock Options.

 

6.4       Term of Stock Options. The Committee shall in its discretion prescribe
in an Award Agreement the period during which a vested Stock Option may be
exercised, provided that the maximum term of a Stock Option shall be ten (10)
years from the Date of Grant. A Stock Option may be earlier terminated as
specified by the Committee and set forth in an Award Agreement upon or following
the termination of a Participant’s Continuous Service for any reason, including
by reason of voluntary resignation, death, Disability, termination for Cause or
any other reason. Except as otherwise provided in this Section 6 or in an Award
Agreement as such agreement may be amended from time to time upon authorization
of the Committee, no Stock Option may be exercised at any time during the term
thereof unless the Participant is then in Continuous Service. Notwithstanding
the foregoing, unless an Award Agreement provides otherwise:

 

(a)       If a Participant’s Continuous Service terminates by reason of his or
her death, any Stock Option held by such Participant may, to the extent then
exercisable, be exercised by such Participant’s estate or any Person who
acquires the right to exercise such Stock Option by bequest or inheritance at
any time in accordance with its terms for up to one year after the date of such
Participant’s death (but in no event after the earlier of the expiration of the
term of such Stock Option or such time as the Stock Option is otherwise canceled
or terminated in accordance with its terms). Upon expiration of such one-year
period, no portion of the Stock Option held by such Participant shall be
exercisable and the Stock Option shall be deemed to be canceled, forfeited and
of no further force or effect.

 

(b)       If a Participant’s Continuous Service terminates by reason of his or
her Disability, any Stock Option held by such Participant may, to the extent
then exercisable, be exercised by the Participant or his or her personal
representative at any time in accordance with its terms for up to one year after
the date of such Participant’s termination of Continuous Service (but in no
event after the earlier of the expiration of the term of such Stock Option or
such time as the Stock Option is otherwise canceled or terminated in accordance
with its terms). Upon expiration of such one-year period, no portion of the
Stock Option held by such Participant shall be exercisable and the Stock Option
shall be deemed to be canceled, forfeited and of no further force or effect.

 



 -10- 

 

 

(c)       If a Participant’s Continuous Service terminates for any reason other
than death, Disability or Cause, any Stock Option held by such Participant may,
to the extent then exercisable, be exercised by the Participant up until ninety
(90) days following such termination of Continuous Service (but in no event
after the earlier of the expiration of the term of such Stock Option or such
time as the Stock Option is otherwise canceled or terminated in accordance with
its terms). Upon expiration of such 90-day period, no portion of the Stock
Option held by such Participant shall be exercisable and the Stock Option shall
be deemed to be canceled, forfeited and of no further force or effect.

 

(d)       To the extent that a Stock Option of a Participant whose Continuous
Service terminates is not exercisable, such Stock Option shall be deemed
forfeited and canceled on the ninetieth (90th) day after such termination of
Continuous Service or at such earlier time as the Committee may determine.

 

6.5       Stock Option Exercise. Subject to such terms and conditions as shall
be specified in an Award Agreement, a Stock Option may be exercised in whole or
in part at any time during the term thereof by notice in the form required by
the Company, and payment of the aggregate exercise price by certified or bank
check, or such other means as the Committee may accept. As set forth in an Award
Agreement or otherwise determined by the Committee, in its sole discretion, at
or after grant, payment in full or in part of the exercise price of an Option
may be made: (i) in the form of shares of Common Stock that have been held by
the Participant for such period as the Committee may deem appropriate for
accounting purposes or otherwise, valued at the Fair Market Value of such shares
on the date of exercise; (ii) by surrendering to the Company shares of Common
Stock otherwise receivable on exercise of the Option; (iii) by a cashless
exercise program implemented by the Committee in connection with the Plan;
and/or (iv) by such other method as may be approved by the Committee and set
forth in an Award Agreement (provided that such method does not involve the
Company providing a loan or other extension of credit to the Participant.
Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment of the exercise
price and satisfaction of any applicable tax withholding pursuant to Section
16.5, the Company shall deliver to the Participant evidence of book entry shares
of Common Stock, or upon the Participant’s request, Common Stock certificates in
an appropriate amount based upon the number of shares of Common Stock purchased
under the Option. Unless otherwise determined by the Committee, all payments
under all of the methods indicated above shall be paid in United States dollars
or shares of Common Stock, as applicable.

 

6.6       Additional Rules for Incentive Stock Options.

 

(a)       Eligibility. An Incentive Stock Option may only be granted to an
Eligible Person who is considered an employee under Treasury Regulation
§1.421-1(h) of the Company or any Subsidiary.

 

(b)       Annual Limits. No Incentive Stock Option shall be granted to an
Eligible Person as a result of which the aggregate Fair Market Value (determined
as of the Date of Grant) of the stock with respect to which Incentive Stock
Options are exercisable for the first time in any calendar year under the Plan
and any other stock option plans of the Company or any Subsidiary would exceed
$100,000, determined in accordance with Section 422(d) of the Code. This
limitation shall be applied by taking Incentive Stock Options into account in
the order in which granted.

 



 -11- 

 

 

(c)       Ten Percent Stockholders.     If a Stock Option granted under the Plan
is intended to be an Incentive Stock Option, and if the Participant, at the time
of grant, owns stock possessing ten percent (10%) or more of the total combined
voting power of all classes of Common Stock of the Company or any Subsidiary,
then (i) the Stock Option exercise price per share shall in no event be less
than 110% of the Fair Market Value of the Common Stock on the date of such grant
and (ii) such Stock Option shall not be exercisable after the expiration of five
(5) years following the date such Stock Option is granted.

 

(d)       Termination of Employment.     An Award of an Incentive Stock Option
shall provide that such Stock Option may be exercised not later than three (3)
months following termination of employment of the Participant with the Company
and all Subsidiaries, or not later than one (1) year following death or a
permanent and total disability within the meaning of Section 22(e)(3) of the
Code, as and to the extent determined by the Committee to be necessary to comply
with the requirements of Section 422 of the Code.

 

(e)       Disqualifying Dispositions.     If shares of Common Stock acquired by
exercise of an Incentive Stock Option are disposed of within two (2) years
following the Date of Grant or one (1) year following the transfer of such
shares to the Participant upon exercise, the Participant shall, promptly
following such disposition, notify the Company in writing of the date and terms
of such disposition and provide such other information regarding the disposition
as the Company may reasonably require.

 

7. Stock Appreciation Rights

 

7.1       Grant of Stock Appreciation Rights. A Stock Appreciation Right may be
granted to any Eligible Person selected by the Committee. Stock Appreciation
Rights may be granted on a basis that allows for the exercise of the right by
the Participant or that provides for the automatic payment of the right upon a
specified date or event.

 

7.2       Base Price. The base price of a Stock Appreciation Right shall be
determined by the Committee in its sole discretion; provided, however, that the
base price for any grant of a Stock Appreciation Right shall not be less than
100% of the Fair Market Value of a share of Common Stock on the Date of Grant,
subject to adjustments as provided for under Section 4.3.

 

7.3       Vesting Stock Appreciation Rights. The Committee shall in its
discretion prescribe the time or times at which, or the conditions upon which, a
Stock Appreciation Right or portion thereof shall become vested and/or
exercisable; provided, that, except for accelerated vesting in the event of a
Participant’s death, disability, pursuant to the terms of an employment
agreement with a Participant or in connection with a Change in Control, no Stock
Appreciation Right shall provide for vesting or exercise earlier than one year
after the Date of Grant. The requirements for vesting and exercisability of a
Stock Appreciation Right may be based on the Continuous Service of a Participant
for a specified time period (or periods) or on the attainment of a specified
performance goal (or goals) established by the Committee in its discretion. The
Committee in its sole discretion may allow a Participant to exercise unvested
Stock Appreciation Rights payable in shares of Common Stock, in which case the
shares of Common Stock then issued shall be Restricted Stock having analogous
vesting restrictions to the unvested Stock Appreciation Rights.

 



 -12- 

 

 

7.4       Term of Stock Appreciation Rights. The Committee shall in its
discretion prescribe in an Award Agreement the period during which a vested
Stock Appreciation Right may be exercised, provided that the maximum term of a
Stock Appreciation Right shall be ten (10) years from the Date of Grant. A Stock
Appreciation Right may be earlier terminated as specified by the Committee and
set forth in an Award Agreement upon or following the termination of a
Participant’s Continuous Service for any reason, including by reason of
voluntary resignation, death, Disability, termination for Cause or any other
reason. Except as otherwise provided in this Section 7 or in an Award Agreement
as such agreement may be amended from time to time upon authorization of the
Committee, no Stock Appreciation Right may be exercised at any time during the
term thereof unless the Participant is then in Continuous Service.

 

7.5       Payment of Stock Appreciation Rights. Subject to such terms and
conditions as shall be specified in an Award Agreement, a vested Stock
Appreciation Right may be exercised in whole or in part at any time during the
term thereof by notice in the form required by the Company and payment of any
exercise price. Upon the exercise of a Stock Appreciation Right and payment of
any applicable exercise price, a Participant shall be entitled to receive an
amount determined by multiplying: (i) the excess of the Fair Market Value of a
share of Common Stock on the date of exercise of the Stock Appreciation Right
over the base price of such Stock Appreciation Right, by (ii) the number of
shares as to which such Stock Appreciation Right is exercised. Payment of the
amount determined under the immediately preceding sentence may be made, as
approved by the Committee and set forth in the Award Agreement, in shares of
Common Stock valued at their Fair Market Value on the date of exercise, in cash,
or in a combination of shares of Common Stock and cash, subject to applicable
tax withholding requirements set forth in Section 16.5. If Stock Appreciation
Rights are settled in shares of Common Stock, then as soon as practicable
following the date of settlement the Company shall deliver to the Participant
evidence of book entry shares of Common Stock, or upon the Participant’s
request, Common Stock certificates in an appropriate amount.

 

8. Restricted Stock Awards

 

8.1       Grant of Restricted Stock Awards. A Restricted Stock Award may be
granted to any Eligible Person selected by the Committee. The Committee may
require the payment by the Participant of a specified purchase price in
connection with any Restricted Stock Award. The Committee may provide in an
Award Agreement for the payment of dividends and distributions to the
Participant at the times of vesting or other payment of the Restricted Stock
Award. If any dividends or distributions are paid in stock while a Restricted
Stock Award is subject to restrictions under Section 8.3 of the Plan, the
dividends or other distributions shares shall be subject to the same
restrictions on transferability as the shares of Common Stock to which they were
paid unless otherwise set forth in the Award Agreement. The Committee may also
subject the grant of any Restricted Stock Award to the execution of a voting
agreement with the Company or with any Affiliate of the Company.

 



 -13- 

 

 

8.2       Vesting Requirements. The restrictions imposed on shares of Common
Stock granted under a Restricted Stock Award shall lapse in accordance with the
vesting requirements specified by the Committee in the Award Agreement;
provided, that, except for accelerated vesting in the event of a Participant’s
death, disability, pursuant to the terms of an employment agreement with a
Participant or in connection with a Change in Control, no Restricted Stock Award
shall provide for vesting earlier than one year after the Date of Grant. Upon
vesting of a Restricted Stock Award, such Award shall be subject to the tax
withholding requirement set forth in Section 16.5. The requirements for vesting
of a Restricted Stock Award may be based on the Continuous Service of the
Participant for a specified time period (or periods) or on the attainment of a
specified performance goal (or goals) established by the Committee in its
discretion. If the vesting requirements of a Restricted Stock Award shall not be
satisfied, the Award shall be forfeited and the shares of Common Stock subject
to the Award shall be returned to the Company. In the event that the Participant
paid any purchase price with respect to such forfeited shares, unless otherwise
provided by the Committee in an Award Agreement, the Company will refund to the
Participant the lesser of (i) such purchase price and (ii) the Fair Market Value
of such shares on the date of forfeiture.

 

8.3       Restrictions. Shares granted under any Restricted Stock Award may not
be transferred, assigned or subject to any encumbrance, pledge, or charge until
all applicable restrictions are removed or have expired, unless otherwise
allowed by the Committee. The Committee may require in an Award Agreement that
certificates representing the shares granted under a Restricted Stock Award bear
a legend making appropriate reference to the restrictions imposed, and that
certificates representing the shares granted or sold under a Restricted Stock
Award will remain in the physical custody of an escrow holder until all
restrictions are removed or have expired.

 

8.4       Rights as Stockholder. Subject to the foregoing provisions of this
Section 8 and the applicable Award Agreement, the Participant to whom a
Restricted Stock Award is made shall have all rights of a stockholder with
respect to the shares granted to the Participant under the Restricted Stock
Award, including the right to vote the shares and receive all dividends and
other distributions paid or made with respect thereto (subject to Section 8.1),
unless the Committee determines otherwise at the time the Restricted Stock Award
is granted.

 

8.5       Section 83(b) Election. If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to a Restricted Stock Award, the
Participant shall file, within 30 days following the Date of Grant, a copy of
such election with the Company (directed to the Secretary thereof) and with the
Internal Revenue Service, in accordance with the regulations under Section 83 of
the Code. The Committee may provide in an Award Agreement that the Restricted
Stock Award is conditioned upon the Participant’s making or refraining from
making an election with respect to the Award under Section 83(b) of the Code.

 

9. Stock Unit Awards

 

9.1       Grant of Stock Unit Awards. A Stock Unit Award may be granted to any
Eligible Person selected by the Committee. The value of each stock unit under a
Stock Unit Award is equal to the Fair Market Value of the Common Stock on the
applicable date or time period of determination, as specified by the Committee.
A Stock Unit Award shall be subject to such restrictions and conditions as the
Committee shall determine. A Stock Unit Award may be granted together with a
dividend equivalent right with respect to the shares of Common Stock subject to
the Award. If granted, the dividend equivalent amounts shall be accumulated and
be payable subject to the same vesting conditions as the Stock Units to which
they relate.

 



 -14- 

 

 

9.2       Vesting of Stock Unit Awards. On the Date of Grant, the Committee
shall, in its discretion, determine any vesting requirements with respect to a
Stock Unit Award, which shall be set forth in the Award Agreement; provided,
that, except for accelerated vesting in the event of a Participant’s death,
disability, pursuant to the terms of an employment agreement with a Participant
or in connection with a Change in Control, no Stock Unit Award shall provide for
vesting earlier than one year after the Date of Grant. The requirements for
vesting of a Stock Unit Award may be based on the Continuous Service of the
Participant for a specified time period (or periods) or on the attainment of a
specified performance goal (or goals) established by the Committee in its
discretion. A Stock Unit Award may be granted with a deferred payment date if
permitted by the Committee.

 

9.3       Payment of Stock Unit Awards. A Stock Unit Award shall become payable
to a Participant at the time or times determined by the Committee and set forth
in the Award Agreement, which may be upon or following the vesting of the Award.
Payment of a Stock Unit Award may be made, at the discretion of the Committee,
in cash or in shares of Common Stock, or in a combination thereof as described
in the Award Agreement, subject to applicable tax withholding requirements set
forth in Section 16.5. Any cash payment of a Stock Unit Award shall be made
based upon the Fair Market Value of the Common Stock, determined on such date or
over such time period as determined by the Committee. Notwithstanding the
foregoing, unless specified otherwise in the Award Agreement, any Stock Unit,
whether settled in Common Stock or cash, shall be paid no later than two and
one-half months after the later of the calendar year or fiscal year in which the
Stock Units vest. If Stock Unit Awards are settled in shares of Common Stock,
then as soon as practicable following the date of settlement, the Company shall
deliver to the Participant evidence of book entry shares of Common Stock, or
upon the Participant’s request, Common Stock certificates in an appropriate
amount.

 

10. Performance Shares

 

10.1       Grant of Performance Shares. Performance Shares may be granted to any
Eligible Person selected by the Committee. A Performance Share Award shall be
subject to such restrictions and condition as the Committee shall specify;
provided, that, except for accelerated vesting in the event of a Participant’s
death, disability, pursuant to the terms of an employment agreement with a
Participant or in connection with a Change in Control, no Performance Share
Award shall provide for vesting earlier than one year after the Date of Grant. A
Performance Share Award may be granted with a dividend equivalent right with
respect to the shares of Common Stock subject to the Award. If granted, the
dividend equivalent amounts shall be accumulated and be payable subject to the
same vesting conditions as the Performance Shares to which they relate.

 

10.2       Value of Performance Shares. Each Performance Share shall have an
initial value equal to the Fair Market Value of a Share on the Date of Grant.
The Committee shall set performance goals in its discretion that, depending on
the extent to which they are met over a specified time period, shall determine
the number of Performance Shares that shall be paid to a Participant.

 



 -15- 

 

 

10.3       Earning of Performance Shares. After the applicable time period has
ended, the number of Performance Shares earned by the Participant over such time
period shall be determined as a function of the extent to which the applicable
corresponding performance goals have been achieved. This determination shall be
made solely by the Committee.

 

10.4       Form and Timing of Payment of Performance Shares. The Committee shall
pay at the close of the applicable Performance Period, or as soon as practicable
thereafter, any earned Performance Shares in the form of cash or in shares of
Common Stock or in a combination thereof, as specified in a Participant’s Award
Agreement, subject to applicable tax withholding requirements set forth in
Section 16.5. Notwithstanding the foregoing, unless specified otherwise in the
Award Agreement, all Performance Shares shall be paid no later than two and
one-half months following the later of the calendar year or fiscal year in which
such Performance Shares vest. Any shares of Common Stock paid to a Participant
under this Section 10.4 may be subject to any restrictions deemed appropriate by
the Committee. If Performance Shares are settled in shares of Common Stock, then
as soon as practicable following the date of settlement the Company shall
deliver to the Participant evidence of book entry shares of Common Stock, or
upon the Participant’s request, Common Stock certificates in an appropriate
amount.

 

11. Performance Units

 

11.1       Grant of Performance Units. Performance Units may be granted to any
Eligible Person selected by the Committee. A Performance Unit Award shall be
subject to such restrictions and condition as the Committee shall specify in a
Participant’s Award Agreement; provided, that, except for accelerated vesting in
the event of a Participant’s death, disability, pursuant to the terms of an
employment agreement with a Participant or in connection with a Change in
Control, no Performance Unit Award shall provide for vesting earlier than one
year after the Date of Grant.

 

11.2       Value of Performance Units. Each Performance Unit shall have an
initial notional value equal to a dollar amount determined by the Committee, in
its sole discretion. The Committee shall set performance goals in its discretion
that, depending on the extent to which they are met over a specified time
period, will determine the number of Performance Units that shall be settled and
paid to the Participant.

 

11.3       Earning of Performance Units. After the applicable time period has
ended, the number of Performance Units earned by the Participant, and the amount
payable in cash, in shares or in a combination thereof, over such time period
shall be determined as a function of the extent to which the applicable
corresponding performance goals have been achieved. This determination shall be
made solely by the Committee.

 

11.4       Form and Timing of Payment of Performance Units. The Committee shall
pay at the close of the applicable Performance Period, or as soon as practicable
thereafter, any earned Performance Units in the form of cash or in shares of
Common Stock or in a combination thereof, as specified in a Participant’s Award
Agreement, subject to applicable tax withholding requirements set forth in
Section 16.5. Notwithstanding the foregoing, unless specified otherwise in the
Award Agreement, all Performance Units shall be paid no later than two and
one-half months following the later of the calendar year or fiscal year in which
such Performance Units vest. Any shares of Common Stock paid to a Participant
under this Section 11.4 may be subject to any restrictions deemed appropriate by
the Committee. If Performance Units are settled in shares of Common Stock, then
as soon as practicable following the date of settlement the Company shall
deliver to the Participant evidence of book entry shares of Common Stock, or
upon the Participant’s request, Common Stock certificates in an appropriate
amount.

 



 -16- 

 

 

12. Incentive Bonus Awards

 

12.1       Incentive Bonus Awards. The Committee, at its discretion, may grant
Incentive Bonus Awards to such Participants as it may designate from time to
time. The terms of a Participant’s Incentive Bonus Award shall be set forth in
the Participant’s Award Agreement. Each Award Agreement shall specify such
general terms and conditions as the Committee shall determine.

 

12.2       Incentive Bonus Award Performance Criteria. The determination of
Incentive Bonus Awards for a given year or years may be based upon the
attainment of specified levels of Company or Subsidiary performance as measured
by pre-established, objective performance criteria determined at the discretion
of the Committee. The Committee shall (i) select those Participants who shall be
eligible to receive an Incentive Bonus Award, (ii) determine the performance
period, (iii) determine target levels of performance, and (iv) determine the
level of Incentive Bonus Award to be paid to each selected Participant upon the
achievement of each performance level. The Committee generally shall make the
foregoing determinations prior to the commencement of services to which an
Incentive Bonus Award relates, to the extent applicable, and while the outcome
of the performance goals and targets is uncertain.

 

12.3       Payment of Incentive Bonus Awards.

 

(a)        Incentive Bonus Awards shall be paid in cash or Common Stock, as set
forth in a Participant’s Award Agreement. Payments shall be made following a
determination by the Committee that the performance targets were attained and
shall be made within two and one-half months after the later of the end of the
fiscal or calendar year in which the Incentive Award is no longer subject to a
substantial risk of forfeiture.

 

(b)        The amount of an Incentive Bonus Award to be paid upon the attainment
of each targeted level of performance shall equal a percentage of a
Participant’s base salary for the fiscal year, a fixed dollar amount, or such
other formula, as determined by the Committee.

 

13.Other Cash-Based Awards and Other Stock-Based Awards

 

13.1       Other Cash-Based and Stock-Based Awards. The Committee may grant
other types of equity-based or equity-related Awards not otherwise described by
the terms of this Plan (including the grant or offer for sale of unrestricted
Shares) in such amounts and subject to such terms and conditions, as the
Committee shall determine. Such Awards may involve the transfer of actual shares
of Common Stock to a Participant, or payment in cash or otherwise of amounts
based on the value of shares of Common Stock. In addition, the Committee, at any
time and from time to time, may grant Other Cash-Based Awards to a Participant
in such amounts and upon such terms as the Committee shall determine, in its
sole discretion.

 



 -17- 

 

 

13.2       Value of Cash-Based Awards and Other Stock-Based Awards. Each Other
Stock-Based Award shall be expressed in terms of shares of Common Stock or units
based on shares of Common Stock, as determined by the Committee, in its sole
discretion. Each Other Cash-Based Award shall specify a payment amount or
payment range as determined by the Committee, in its sole discretion. If the
Committee exercises its discretion to establish performance goals, the value of
Other Cash-Based Awards that shall be paid to the Participant will depend on the
extent to which such performance goals are met.

 

13.3       Payment of Cash-Based Awards and Other Stock-Based Awards. Payment,
if any, with respect to Other Cash-Based Awards and Other Stock-Based Award
shall be made in accordance with the terms of the Award, in cash or shares of
Common Stock as the Committee determines.

 

14. Change in Control

 

14.1       Effect of Change in Control.

 

(a)       The Committee may, at the time of the grant of an Award and as set
forth in an Award Agreement, provide for the effect of a “Change in Control” on
an Award. Such provisions may include any one or more of the following (unless
the Award is continued after the Change in Control on substantially the same
terms as in effect before the Change in Control or on such other terms as are
agreed to by the Company and the acquirer): (i) the acceleration or extension of
time periods for purposes of exercising, vesting in, or realizing gain from any
Award, (ii) the elimination or modification of performance or other conditions
related to the payment or other rights under an Award, (iii) provision for the
cash settlement of an Award for an equivalent cash value, as determined by the
Committee, or (iv) such other modification or adjustment to an Award as the
Committee deems appropriate to maintain and protect the rights and interests of
Participants upon or following a Change in Control. To the extent necessary for
compliance with Section 409A of the Code, an Award Agreement shall provide that
an Award subject to the requirements of Section 409A that would otherwise become
payable upon a Change in Control shall only become payable to the extent that
the requirements for a “change in control” for purposes of Section 409A have
been satisfied.

 



 -18- 

 

 

(b)       Notwithstanding anything to the contrary set forth in the Plan, unless
otherwise provided by an Award Agreement, upon or in anticipation of any Change
in Control, the Committee may, in its sole and absolute discretion and without
the need for the consent of any Participant, take one or more of the following
actions contingent upon the occurrence of that Change in Control (unless the
Award is continued after the Change in Control on substantially the same terms
as in effect before the Change in Control or on such other terms as are agreed
to by the Company and the acquirer): (i) cause any or all outstanding Stock
Options and/or Stock Appreciation Rights held by Participants affected by the
Change in Control to become vested and immediately exercisable, in whole or in
part; (ii) cause restrictions and/or vesting conditions with respect to any or
all outstanding Restricted Stock, Stock Units, Performance Shares, Performance
Units, Incentive Bonus Award and any other Award held by a Participant affected
by the Change in Control to lapse, in whole or in part; (iii) cancel any Stock
Option or Stock Appreciation Right in exchange for a substitute option in a
manner consistent with the requirements of Treasury Regulation. §1.424-1(a) or
§1.409A-1(b)(5)(v)(D), as applicable (notwithstanding the fact that the original
Stock Option may never have been intended to satisfy the requirements for
treatment as an Incentive Stock Option); (iv) cancel any Restricted Stock, Stock
Units, Performance Shares or Performance Units held by a Participant in exchange
for restricted stock or performance shares of or stock or performance units in
respect of the capital stock of any successor corporation; (v) terminate any
Award in exchange for an amount of cash and/or property equal to the amount, if
any, that would have been attained upon the exercise of such Award or
realization of the Participant’s rights as of the date of the occurrence of the
Change in Control (the “Change in Control Consideration”); provided, however
that if the Change in Control Consideration with respect to any Option or Stock
Appreciation Right does not exceed the exercise price of such Option or Stock
Appreciation Right, the Committee may cancel the Option or Stock Appreciation
Right without payment of any consideration therefor. Any such Change in Control
Consideration may be subject to any escrow, indemnification and similar
obligations, contingencies and encumbrances applicable in connection with the
Change in Control to holders of Common Stock. Without limitation of the
foregoing, if as of the date of the occurrence of the Change in Control the
Committee determines that no amount would have been attained upon the
realization of the Participant’s rights, then such Award may be terminated by
the Company without payment. The Committee may cause the Change in Control
Consideration to be subject to vesting conditions (whether or not the same as
the vesting conditions applicable to the Award prior to the Change in Control)
and/or make such other modifications, adjustments or amendments to outstanding
Awards or this Plan as the Committee deems necessary or appropriate.

 

(c)       The Committee may require a Participant to (i) represent and warrant
as to the unencumbered title to the Participant’s Awards; (ii) bear such
Participant’s pro rata share of any post-closing indemnity obligations, and be
subject to the same or similar post-closing purchase price adjustments, escrow
terms, offset rights, holdback terms and similar conditions as the other holders
of Common Stock; and (iii) execute and deliver such documents and instruments as
the Committee may reasonably require for the Participant to be bound by such
obligations. The Committee will endeavor to take action under this Section 14 in
a manner that does not cause a violation of Section 409A of the Code with
respect to an Award.

 



 -19- 

 

 

15. General Provisions

 

15.1       Award Agreement. To the extent deemed necessary by the Committee, an
Award under the Plan shall be evidenced by an Award Agreement in a written or
electronic form approved by the Committee setting forth the number of shares of
Common Stock or units subject to the Award, the exercise price, base price, or
purchase price of the Award, the time or times at which an Award will become
vested, exercisable or payable and the term of the Award. The Award Agreement
may also set forth the effect on an Award of termination of Continuous Service
under certain circumstances. The Award Agreement shall be subject to and
incorporate, by reference or otherwise, all of the applicable terms and
conditions of the Plan, and may also set forth other terms and conditions
applicable to the Award as determined by the Committee consistent with the
limitations of the Plan. Award Agreements evidencing Incentive Stock Options
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 422 of the Code. The grant of an Award under
the Plan shall not confer any rights upon the Participant holding such Award
other than such terms, and subject to such conditions, as are specified in the
Plan as being applicable to such type of Award (or to all Awards) or as are
expressly set forth in the Award Agreement.

 

15.2       Forfeiture Events/Representations. The Committee may specify in an
Award Agreement at the time of the Award that the Participant’s rights, payments
and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events shall include, but shall not be limited to,
termination of Continuous Service for Cause, violation of material Company
policies, breach of noncompetition, confidentiality or other restrictive
covenants that may apply to the Participant, or other conduct by the Participant
that is detrimental to the business or reputation of the Company. The Committee
may also specify in an Award Agreement that the Participant’s rights, payments
and benefits with respect to an Award shall be conditioned upon the Participant
making a representation regarding compliance with noncompetition,
confidentiality or other restrictive covenants that may apply to the Participant
and providing that the Participant’s rights, payments and benefits with respect
to an Award shall be subject to reduction, cancellation, forfeiture or
recoupment on account of a breach of such representation. Notwithstanding the
foregoing, the confidentiality restrictions set forth in an Award Agreement
shall not, and shall not be interpreted to, impair a Participant from exercising
any legally protected whistleblower rights (including under Rule 21 of the
Exchange Act). In addition and without limitation of the foregoing, any amounts
paid hereunder shall be subject to recoupment in accordance with The Dodd–Frank
Wall Street Reform and Consumer Protection Act and any implementing regulations
thereunder, any “clawback” policy adopted by the Company or as is otherwise
required by applicable law or stock exchange listing condition.

 

15.3       No Assignment or Transfer; Beneficiaries.

 

(a)       Awards under the Plan shall not be assignable or transferable by the
Participant, except by will or by the laws of descent and distribution, and
shall not be subject in any manner to assignment, alienation, pledge,
encumbrance or charge. Notwithstanding the foregoing, the Committee may provide
in an Award Agreement that the Participant shall have the right to designate a
beneficiary or beneficiaries who shall be entitled to any rights, payments or
other benefits specified under an Award following the Participant’s death.
During the lifetime of a Participant, an Award shall be exercised only by such
Participant or such Participant’s guardian or legal representative. In the event
of a Participant’s death, an Award may, to the extent permitted by the Award
Agreement, be exercised by the Participant’s beneficiary as designated by the
Participant in the manner prescribed by the Committee or, in the absence of an
authorized beneficiary designation, by the legatee of such Award under the
Participant’s will or by the Participant’s estate in accordance with the
Participant’s will or the laws of descent and distribution, in each case in the
same manner and to the same extent that such Award was exercisable by the
Participant on the date of the Participant’s death.

 



 -20- 

 

 

(b)       Limited Transferability Rights. Notwithstanding anything else in this
Section 15.3 to the contrary, the Committee may in its discretion provide in an
Award Agreement that an Award in the form of a Nonqualified Stock Option,
share-settled Stock Appreciation Right, Restricted Stock, Performance Share or
share-settled Other Stock-Based Award may be transferred, on such terms and
conditions as the Committee deems appropriate, either (i) by instrument to the
Participant’s “Immediate Family” (as defined below), (ii) by instrument to an
inter vivos or testamentary trust (or other entity) in which the Award is to be
passed to the Participant’s designated beneficiaries, or (iii) by gift to
charitable institutions. Any transferee of the Participant’s rights shall
succeed and be subject to all of the terms of the applicable Award Agreement and
the Plan. “Immediate Family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, and shall include adoptive relationships.

 

15.4       Rights as Stockholder. A Participant shall have no rights as a holder
of shares of Common Stock with respect to any unissued shares of Common Stock
covered by an Award until the date the Participant becomes the holder of record
of such securities. Except as provided in Section 4.3 hereof, no adjustment or
other provision shall be made for dividends or other stockholder rights, except
to the extent that the Award Agreement provides for dividend payments or
dividend equivalent rights.

 

15.5       Employment or Continuous Service. Nothing in the Plan, in the grant
of any Award or in any Award Agreement shall confer upon any Eligible Person or
Participant any right to continue in Continuous Service, or interfere in any way
with the right of the Company or any of its Subsidiaries to terminate the
employment or other service relationship of an Eligible Person or Participant
for any reason at any time.

 

15.6       Fractional Shares. In the case of any fractional share or unit
resulting from the grant, vesting, payment or crediting of stock dividends under
an Award, the Committee shall have the discretionary authority to (i) disregard
such fractional share or unit, or (ii) round such fractional share or unit to
the nearest lower or higher whole share or unit.

 

15.7       Other Compensation and Benefit Plans. The amount of any compensation
deemed to be received by a Participant pursuant to an Award shall not constitute
includable compensation for purposes of determining the amount of benefits to
which a Participant is entitled under any other compensation or benefit plan or
program of the Company or any Subsidiary, including, without limitation, under
any bonus, pension, profit-sharing, life insurance, salary continuation or
severance benefits plan, except to the extent specifically provided by the terms
of any such plan.

 

15.8       Plan Binding on Transferees. The Plan shall be binding upon the
Company, its transferees and assigns, and the Participant, the Participant’s
executor, administrator and permitted transferees and beneficiaries. In
addition, all obligations of the Company under this Plan with respect to Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 



 -21- 

 

 

15.9       Foreign Jurisdictions. The Committee may adopt, amend and terminate
such arrangements and grant such Awards, not inconsistent with the intent of the
Plan, as it may deem necessary or desirable to comply with any tax, securities,
regulatory or other laws of other jurisdictions with respect to Awards that may
be subject to such laws. The terms and conditions of such Awards may vary from
the terms and conditions that would otherwise be required by the Plan solely to
the extent the Committee deems necessary for such purpose. Moreover, the Board
may approve such supplements to or amendments, restatements or alternative
versions of the Plan, not inconsistent with the intent of the Plan, as it may
consider necessary or appropriate for such purposes, without thereby affecting
the terms of the Plan as in effect for any other purpose.

 

15.10       No Obligation to Notify or Minimize Taxes. The Company will have no
duty or obligation to any Participant to advise such holder as to the time or
manner of exercising an Award. Furthermore, the Company will have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of an Award or a possible period in which the Award may not be
exercised. The Company has no duty or obligation to minimize the tax
consequences of an Award to the holder of such Award.

 

15.11       Corporate Action Constituting Grant of Awards. Corporate action
constituting a grant by the Company of an Award to any Participant will be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Award is communicated to, or actually received or accepted
by, the Participant. In the event that the corporate records (e.g., Board or
Committee consents, resolutions or minutes) documenting the corporate action
constituting the grant contain terms (e.g., exercise price, vesting schedule or
number of shares) that are inconsistent with those in the Award Agreement as a
result of a clerical error in the papering of the Award Agreement, the corporate
records will control and the Participant will have no legally binding right to
the incorrect term in the Award Agreement.

 

15.12       Change in Time Commitment. In the event a Participant’s regular
level of time commitment in the performance of the Participant’s services for
the Company and any Affiliates is reduced (for example, and without limitation,
if the Participant is an employee of the Company and the employee has a change
in status from a full-time employee to a part-time employee) after the date of
grant of any Award to the Participant, the Committee has the right in its sole
discretion to (i) make a corresponding reduction in the number of shares subject
to any portion of such Award that is scheduled to vest or become payable after
the date of such change in time commitment and (ii) in lieu of or in combination
with such a reduction, extend the vesting or payment schedule applicable to such
Award. In the event of any such reduction, the Participant will have no right
with respect to any portion of the Award that is so reduced or extended.

 

15.13       Substitute Awards in Corporate Transactions. Nothing contained in
the Plan shall be construed to limit the right of the Committee to grant Awards
under the Plan in connection with the acquisition, whether by purchase, merger,
consolidation or other corporate transaction, of the business or assets of any
corporation or other entity. Without limiting the foregoing, the Committee may
grant Awards under the Plan to an employee or director of another corporation
who becomes an Eligible Person by reason of any such corporate transaction in
substitution for awards previously granted by such corporation or entity to such
person. The terms and conditions of the substitute Awards may vary from the
terms and conditions that would otherwise be required by the Plan solely to the
extent the Committee deems necessary for such purpose. Any shares of Common
Stock subject to these substitute Awards shall not be counted against any of the
maximum share limitations set forth in the Plan.

 



 -22- 

 

 

16. Legal Compliance

 

16.1       Securities Laws. No shares of Common Stock will be issued or
transferred pursuant to an Award unless and until all then applicable
requirements imposed by Federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any
exchanges upon which the shares of Common Stock may be listed, have been fully
met. As a condition precedent to the issuance of shares pursuant to the grant or
exercise of an Award, the Company may require the Participant to take any
reasonable action to meet such requirements. The Committee may impose such
conditions on any shares of Common Stock issuable under the Plan as it may deem
advisable, including, without limitation, restrictions under the Securities Act,
as amended, under the requirements of any exchange upon which such shares of the
same class are then listed, and under any blue sky or other securities laws
applicable to such shares. The Committee may also require the Participant to
represent and warrant at the time of issuance or transfer that the shares of
Common Stock are being acquired only for investment purposes and without any
current intention to sell or distribute such shares. All Common Stock issued
pursuant to the terms of this Plan shall constitute “restricted securities,” as
that term is defined in Rule 144 promulgated pursuant to the Securities Act, and
may not be transferred except in compliance herewith and with the registration
requirements of the Securities Act or an exemption therefrom. Certificates
representing Common Stock acquired pursuant to an Award may bear such legend as
the Company may consider appropriate under the circumstances. If an Award is
made to an Eligible Person who is subject to Chinese jurisdiction, and approval
of the Award by China’s State Administration of Foreign Exchange is needed, the
Award may be converted to cash or other equivalent amount if and to the extent
that such approval is not obtained.

 

16.2       Incentive Arrangement. The Plan is designed to provide an on-going,
pecuniary incentive for Participants to produce their best efforts to increase
the value of the Company. The Plan is not intended to provide retirement income
or to defer the receipt of payments hereunder to the termination of a
Participant’s employment or beyond. The Plan is thus intended not to be a
pension or welfare benefit plan that is subject to Employee Retirement Income
Security Act of 1974 (“ERISA”), and shall be construed accordingly. All
interpretations and determinations hereunder shall be made on a basis consistent
with the Plan’s status as not an employee benefit plan subject to ERISA.

 

16.3       Unfunded Plan. The adoption of the Plan and any reservation of shares
of Common Stock or cash amounts by the Company to discharge its obligations
hereunder shall not be deemed to create a trust or other funded arrangement.
Except upon the issuance of Common Stock pursuant to an Award, any rights of a
Participant under the Plan shall be those of a general unsecured creditor of the
Company, and neither a Participant nor the Participant’s permitted transferees
or estate shall have any other interest in any assets of the Company by virtue
of the Plan. Notwithstanding the foregoing, the Company shall have the right to
implement or set aside funds in a grantor trust, subject to the claims of the
Company’s creditors or otherwise, to discharge its obligations under the Plan.

 



 -23- 

 

 

16.4       Section 409A Compliance. To the extent applicable, it is intended
that the Plan and all Awards hereunder comply with the requirements of Section
409A of the Code or an exemption thereto, and the Plan and all Award Agreements
shall be interpreted and applied by the Committee in a manner consistent with
this intent in order to avoid the imposition of any additional tax under Section
409A of the Code. Notwithstanding anything in the Plan or an Award Agreement to
the contrary, in the event that any provision of the Plan or an Award Agreement
is determined by the Committee, in its sole discretion, to not comply with the
requirements of Section 409A of the Code or an exemption thereto, the Committee
shall, in its sole discretion, have the authority to take such actions and to
make such interpretations or changes to the Plan or an Award Agreement as the
Committee deems necessary, regardless of whether such actions, interpretations,
or changes shall adversely affect a Participant, subject to the limitations, if
any, of applicable law. If an Award is subject to Section 409A of the Code, any
payment made to a Participant who is a “specified employee” of the Company or
any Subsidiary shall not be made before the date that is six months after the
Participant’s “separation from service” to the extent required to avoid the
adverse consequences of Section 409A of the Code. For purposes of this Section
16.4, the terms “separation from service” and “specified employee” shall have
the meanings set forth in Section 409A of the Code. In no event whatsoever shall
the Company be liable for any additional tax, interest or penalties that may be
imposed on any Participant by Section 409A of the Code or any damages for
failing to comply with Section 409A of the Code.

 

16.5       Tax Withholding.

 

(a)       The Company shall have the power and the right to deduct or withhold,
or require a participant to remit to the Company, the minimum statutory amount
to satisfy federal, state, and local taxes, domestic or foreign, required by law
or regulation to be withheld with respect to any taxable event arising as a
result of this Plan, but in no event shall such deduction or withholding or
remittance exceed the minimum statutory withholding requirements unless
permitted by the Company and such additional withholding amount will not cause
adverse accounting consequences and is permitted under Applicable Law.

 

(b)       Subject to such terms and conditions as shall be specified in an Award
Agreement, a Participant may, in order to fulfill the withholding obligation,
(i) tender previously-acquired shares of Common Stock or have shares of stock
withheld from the exercise, provided that the shares have an aggregate Fair
Market Value sufficient to satisfy in whole or in part the applicable
withholding taxes; and/or (ii) utilize the broker-assisted exercise procedure
described in Section 6.5 may also be utilized to satisfy the withholding
requirements related to the exercise of a Stock Option.

 



 -24- 

 

 

(c)       Notwithstanding the foregoing, a Participant may not use shares of
Common Stock to satisfy the withholding requirements to the extent that (i)
there is a substantial likelihood that the use of such form of payment or the
timing of such form of payment would subject the Participant to a substantial
risk of liability under Section 16 of the Exchange Act; (ii) such withholding
would constitute a violation of the provisions of any law or regulation
(including the Sarbanes-Oxley Act of 2002), or (iii) such withholding would
cause adverse accounting consequences for the Company.

 

16.6       No Guarantee of Tax Consequences. Neither the Company, the Board, the
Committee nor any other Person make any commitment or guarantee that any
federal, state, local or foreign tax treatment will apply or be available to any
Participant or any other Person hereunder.

 

16.7       Severability. If any provision of the Plan or any Award Agreement
shall be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

 

16.8       Stock Certificates; Book Entry Form. Notwithstanding any provision of
the Plan to the contrary, unless otherwise determined by the Committee or
required by any applicable law, rule or regulation, any obligation set forth in
the Plan pertaining to the delivery or issuance of stock certificates evidencing
shares of Common Stock may be satisfied by having issuance and/or ownership of
such shares recorded on the books and records of the Company (or, as applicable,
its transfer agent or stock plan administrator).

 

16.9       Governing Law. The Plan and all rights hereunder shall be subject to
and interpreted in accordance with the laws of the State of Nevada, without
reference to the principles of conflicts of laws, and to applicable Federal
securities laws.

 

17. Effective Date, Amendment and Termination

 

17.1       Effective Date. The effective date of the Plan shall be the date on
which the Plan is approved by the requisite percentage of the holders of the
Common Stock of the Company; provided, however, that Awards granted under the
Plan subsequent to the approval of the Plan by the Board shall be valid if such
stockholder approval occurs within one year of the date on which such Board
approval occurs.

 

17.2       Amendment; Termination. The Board may suspend or terminate the Plan
(or any portion thereof) at any time and may amend the Plan at any time and from
time to time in such respects as the Board may deem advisable or in the best
interests of the Company or any Subsidiary; provided, however, that (a) no such
amendment, suspension or termination shall materially and adversely affect the
rights of any Participant under any outstanding Awards, without the consent of
such Participant, (b) to the extent necessary and desirable to comply with any
applicable law, regulation, or stock exchange rule, the Company shall obtain
stockholder approval of any Plan amendment in such a manner and to such a degree
as required, and (c) stockholder approval is required for any amendment to the
Plan that (i) increases the number of shares of Common Stock available for
issuance under the Plan, or (ii) changes the persons or class of persons
eligible to receive Awards. The Plan will continue in effect until terminated in
accordance with this Section 17.2; provided, however, that no Award will be
granted hereunder on or after the 10th anniversary of the date of the Plan’s
initial adoption by the Board (the “Expiration Date”); but provided further,
that Awards granted prior to such Expiration Date may extend beyond that date.

 

INITIAL BOARD APPROVAL: July 7, 2017

 

BOARD APPROVAL OF PLAN, AS AMENDED AND RESTATED: February 9, 2018

 

INITIAL STOCKHOLDER APPROVAL: ____________________, 2018

 

 

-25-



 

